Exhibit 10.28

SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Second Amendment to the Employment Agreement (this “Second Amendment”) is
effective as of the 31st day of December, 2008 (the “Effective Date”) by and
between Live Nation Worldwide, Inc., a Delaware corporation (the “Company”), and
Michael G. Rowles (the “Employee”).

WHEREAS, the parties entered into that certain Employment Agreement dated
effective as of March 13, 2006 (the “Agreement”), as amended by that certain
Amendment dated March 29, 2007 (together with the Agreement, the “Original
Agreement”).

WHEREAS, the parties desire to amend the Original Agreement as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements included
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1. Section 3(b) of the Original Agreement is hereby amended by inserting the
following sentence after the first sentence of the Section:

“The annual performance bonus, if any, shall be paid in one lump sum in the year
following the year in which such performance bonus was earned.”

2. Section 8(d) of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

“(d) Termination by Company Without Cause or by Employee for Good Reason. If the
Employee’s employment with the Company is terminated by the Company without
Cause, or by the Employee for Good Reason, the Company will, within the time
period as required under the laws of the State of California, pay in a lump sum
to the Employee his accrued and unpaid base salary, prorated bonus, if any, (see
Section 3(b) above), unreimbursed expenses and any payments to which he may be
entitled under any applicable employee benefit plan (according to the terms of
such plans and policies). Additionally, provided that the Employee (i) agrees to
provide part-time consulting services to the Company for a period of twelve
(12) months following the Employee’s termination of employment (the “Consulting
Period”); provided, however, that the level of services required to be performed
by the Employee for the Company during the Consulting Period shall not exceed
twenty (20%) percent of the average level of services performed by the Employee
for the Company during the 36-month period immediately preceding the date of
termination (or for the full period that the



--------------------------------------------------------------------------------

Employee has been performing services for the Company if such period is less
than 36 months), such that the performance of such services during the
Consulting Period shall not cause the Employee’s termination of employment to
fail to be treated as a “separation from service,” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations, (ii) agrees not to compete with
the Company, directly or indirectly, during the Consulting Period in accordance
with Section 2(b) above and (iii) signs a general release of claims within sixty
(60) days following the date of termination in a from and manner satisfactory to
the Company, the Company will pay the Employee severance pay in the form of
continuation of base salary, in accordance with the Company’s ordinary payroll
practices and deductions, for a period equal to the greater of twelve
(12) months or the remainder of the Employment Period. Subject to Section 8(g)
below, such salary continuation payments shall commence within 60 days following
the Employee’s termination date. The amount of severance pay provided to the
Employee under this Section 8(d) shall not be reduced by any compensation earned
by the employee as a result of employment by another employer during the
Consulting Period or offset against any amount claimed to be owed by the
Employee to the Company.

3. Section 8(e) of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

“(e) Termination by Employee Without Cause. If the Employee terminates his
employment with the Company in accordance with Section 7(e) above, and the
Company does not elect to terminate the employment relationship prior to the
expiration of the twelve (12) month notice period (as permitted under
Section 7(e)), the Company will, within the time period as required under the
laws of the State of California, pay in a lump sum to the Employee his accrued
and unpaid base salary, prorated bonus, if any, (see Section 3(b) above),
unreimbursed expenses and any payments to which he may be entitled under any
applicable employee benefit plan (according to the terms of such plans and
policies). If the Employee terminates his employment with the Company in
accordance with Section 7(e) above, and the Company does elect to terminate the
employment relationship prior to the expiration of the twelve (12) month notice
period, then, in accordance with Section 7(e), such termination shall be deemed
a termination by the Company without Cause and Section 8(d) above shall apply.”

4. Section 8 of the Original Agreement is hereby amended to include the
following new Section 8(g):

“(g) Code Section 409A Compliance.

(i) To the fullest extent applicable, amounts and other benefits payable under
this Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) in accordance with one or more of the exemptions
available under the final Treasury regulations

 

- 2 -



--------------------------------------------------------------------------------

promulgated under Section 409A and, to the extent that any such amount or
benefit is or becomes subject to Section 409A due to a failure to qualify for an
exemption from the definition of nonqualified deferred compensation in
accordance with such final Treasury regulations, this Agreement is intended to
comply with the applicable requirements of Section 409A with respect to such
amounts or benefits. This Agreement shall be interpreted and administered to the
extent possible in a manner consistent with the foregoing statement of intent.

(ii) Notwithstanding anything in this Agreement or elsewhere to the contrary,
for purposes of determining the payment date of any amounts that are treated as
nonqualified deferred compensation under Section 409A of the Code that become
payable under this Agreement in connection with a termination of employment, the
date that the Employee is deemed to have incurred a termination of employment
shall be the date on which the Employee has incurred a “separation from service”
within the meaning of Treasury Regulation section 1.409A-1(h), or in subsequent
IRS guidance under Code section 409A.

(iii) For purposes of Section 409A, each salary continuation payment payable
under Section 8(d) shall constitute a separate “payment” within the meaning of
Treasury Regulation Section 1.409A-2(b)(2).

(iv) Notwithstanding anything in this Agreement or elsewhere to the contrary, if
the Company reasonably determines that (A) the Employee is a “specified
employee” (within the meaning of Treasury Regulation Section 1.409A-1(i)) on the
date of the Employee’s “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)) and (B) commencement of any payments or other
benefits payable under this Agreement in connection with the Employee’s
separation from service on the scheduled payment dates specified in Sections
8(c) through (e), will subject the Employee to an “additional tax” under
Section 409A(a)(1)(B) (together with any interest or penalties imposed with
respect to, or in connection with, such tax, a “Section 409A Tax”), then the
Company shall withhold payment of any such payments or benefits until the first
business day of the seventh month following the date of the Employee’s
separation from service or, if earlier, the date of the Employee’s death (the
“Delayed Payment Date”). In the event that this Section 8(g)(iv) requires any
payments to be withheld, such withheld payments shall be accumulated and paid in
a single lump sum, without interest, on the Delayed Payment Date.

(v) In each case where this Agreement provides for the payment of an amount that
constitutes nonqualified deferred compensation under Section 409A to be made to
the Employee within a designated period (e.g., within 30 days after the date of
termination) and such period begins and ends in different calendar years, the
exact payment date within such range shall, subject to Section 8(g)(iv) above,
be determined by the Company, in its sole discretion, and the Employee shall
have no right to designate the year in which the payment shall be made.

 

- 3 -



--------------------------------------------------------------------------------

(vi) The Company and the Employee may agree to take other actions to avoid the
imposition of a Section 409A Tax at such time and in such manner as permitted
under Section 409A.

(vii) Notwithstanding anything herein to the contrary, the Employee expressly
agrees and acknowledges that in the event that any Section 409A Tax is imposed
in respect of any compensation or benefits payable to the Employee, whether
under this Agreement or otherwise, then (A) the payment of such Section 409A Tax
shall be solely the Employee’s responsibility, (B) neither the Company, its
affiliated entities nor any of their respective past or present directors,
officers, employees or agents shall have any liability for any such Section 409A
Tax, and (C) the Employee shall indemnify and hold harmless, to the
greatest extent permitted under law, each of the foregoing from and against any
claims or liabilities that may arise in respect of any such Section 409A Tax.”

5. The Original Agreement is and shall continue in full force and effect, except
as amended by this Second Amendment, and except that all references in the
Original Agreement to the “Agreement” or words of like import referring to the
Original Agreement shall mean the Original Agreement as amended by this Second
Amendment.

6. Any and all capitalized terms which are not explicitly defined herein shall
have the meaning ascribed to them in the Original Agreement.

7. This Second Amendment may be signed in counterpart originals, which
collectively shall have the same legal effect as if all signatures appeared on
the same physical document. This Second Amendment may be signed and exchanged by
electronic or facsimile transmission, with the same legal effect as if the
signatures had appeared in original handwriting on the same physical document.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Second
Amendment effective as of the date written above.

 

    THE EMPLOYEE Date:   12/19/08     /s/ Michael G. Rowles       Michael G.
Rowles     LIVE NATION WORLDWIDE, INC. Date:   December 19, 2008     By:   /s/
Michael Rapino       Name:   Michael Rapino       Title:   President and Chief
Executive Officer

 

- 4 -